DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
In Fig.2, label “136” should be “135”. Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities: “by a corresponding snap fit connector” should be “by one of the corresponding snap fit connectors”. “a corresponding snap fit connector” is recited in the claim 15. Claim 16 is dependent on claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-10, 15-16, 20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galbraith (US 2012/0192864 A1) in view of Taylor (US 2017/0361052 A1).
Regarding claim 1, Galbraith discloses a product manifold for use with a portable oxygen concentrator (“portable oxygen concentrator 43”, [0165], Fig. 1), the product manifold comprising: a body (“housing 1”, [0166], Fig. 1); a first product port (output port from the left adsorbent bed 8, see annotated Fig. 1. The adsorbent bed is the place to produce oxygen-rich air), a second product port (output port from the right adsorbent bed 8, see annotated Fig. 1), an accumulator port (input port for “product tube 22”, [0167], see annotated Fig. 1. “a connection for the oxygen tube which leads to the oxygen reservoir”, [0187].  Product tube 22 is the oxygen tube leading to the oxygen reservoir, which is an accumulator), and an output port (“exhaust port 23”, [0169], see annotated Fig. 1); a flow path fluidly coupling the first product port, the second product port, the accumulator port, and the output port (Compressed fresh air 20 first enters the oxygen concentrator 43 via a 2-way compressor valve 47. Controlled by 3-way adsorbent bed valve 48, air goes through a first connection 50 from the passageway to a cartridge 18. Then the oxygen-rich air leaves the product output port and enters the tube 22 and passes a second connection 51 to an exhaust port 23”, see annotated Fig. 1); a first control port (“input port 16”, [0166], see annotated Fig. 1. The air in and out of the left cartridge 18 is controlled by the solenoid valve and through the left input port 16.  Hence, the left input port 16 is taken as a first control port), a second control port (“input port 16”, [0166], see annotated Fig. 1. The air in and out of the right cartridge 18 is controlled by the solenoid valve and through the right input port 16.  Hence, the right input port 16 is taken as a second control port), and a third control port (“oxygen output port 53”, [0167], see annotated Fig.1. The oxygen-rich air through the oxygen output port 53 is controlled by the solenoid valve located in the connection passageway 51) fluidly coupling the flow path (see above explanation to the flow path) ;  a first solenoid valve assembly ( “3-way adsorbent bed valves 48”, [0169]; ” a 3-way solenoid valve is mounted in or on the manifold to control the flow into and out of each of the adsorbent beds in the module”, [0187]. The left one is taken as a first solenoid valve assembly, see annotated Fig. 1), a second solenoid valve assembly (The right “3-way adsorbent bed valves 48” is taken as a second solenoid valve assembly, see annotated Fig. 1), and a third solenoid valve assembly (“2-way compressor valve 47”, [0169]; see annotated Fig. 1; “In certain embodiments, solenoids (not shown) actuate the valves and may either be contained within solid body 55 or may be mounted to it, [0173]) ; wherein, the first, second, and third solenoid valve assemblies are secured to the body of the product manifold adjacent the first, second, and third control ports, respectively (“The manifold optionally has a piercing mechanism 15 attached to the solid body at the first connection and an optional piercing mechanism 15 attached to the solid body at the second connection”, [0169]. See annotated Fig. 1), but fails to explicitly disclose that each assembly is secured to the body of the product manifold by a corresponding snap fit connector.

    PNG
    media_image1.png
    866
    975
    media_image1.png
    Greyscale

Taylor teaches a similar air processing device. Taylor further teaches each solenoid valve assembly (e.g. “adsorber 21”, [0056], annotated Fig. 2.  Adsorber 21 is in fluid communication with the solenoid valves, which makes it part of solenoid valve assembly) is secured to the body of the product manifold (“body of assembly 20”, [0056], Fig. 2) by a corresponding snap fit connector (“retention mechanism components 203 and 213.”, [0056], Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the snap fit retention mechanism taught by Taylor into the piercing mechanism taught by Galbraith. One motivation for using a snap fit connector is to endure the vibration of device as evidenced by Taylor (“the adsorbers are robustly attached to core platform 20 to withstand the necessary shock, vibration, and impact a portable oxygen concentrator may endure via retention mechanism components 203 and 213”, [0056], Taylor).

    PNG
    media_image2.png
    645
    997
    media_image2.png
    Greyscale


Regarding claim 2, Galbraith in view of Taylor discloses on the basis of claim 1, and further disclose the snap fit connector (“retention mechanism components 203 and 213.”, [0056], Fig.2) includes a first opening and a second opening disposed on opposite sides of a corresponding one of the solenoid valve assemblies (retention mechanism 213 attached to adsorber 21 has two openings facing each other as shown by the annotated Fig.2 from Taylor. A broad definition of an opening is “something that is open, such as breach, aperture”, Here apertures in the 213 is interpreted as openings. See link https://www.merriam-webster.com/dictionary/opening), and further includes a first ramp and a second ramp disposed on opposite sides of a corresponding one of the control ports (retention mechanism 203 has two ramps facing each other as shown by the annotated Fig.2 from Taylor), the first opening sized to receive a portion of the first ramp and the second opening sized to receive a portion of the second ramp to secure the corresponding solenoid valve assembly to the body of the product manifold (retention mechanism 213 is sized to receive 203, see annotated Fig.2 from Taylor) .

Regarding claim 8, Galbraith in view of Taylor discloses on the basis of claim 1 and further discloses each of the first, second, and third solenoid valve assemblies being secured to the body of the product manifold adjacent to a corresponding one of the first, second, or third control ports (see annotated Fig. 1 from Galbraith. “The manifold optionally has a piercing mechanism 15 attached to the solid body at the first connection and an optional piercing mechanism 15 attached to the solid body at the second connection”, [0169]. Piercing mechanism 15 is adjacent to the control port) by a corresponding snap fit connector (piercing mechanism 15 from Galbraith modified by the retention mechanism from Taylor). 

Regarding claim 9, Galbraith in view of Taylor discloses on the basis of claim 1 and further discloses the first solenoid valve assembly comprises a first housing having an opening facing the first control port (“Two 3-way adsorbent bed valves 48 are found within the passage way for transporting fluids and are positioned on both sides of said first connection 50”, [0169], see annotated Fig. 1 from Galbraith. First connection 50 is taken as a first housing), a control element being disposed within the first housing (the moving core such as a plunger within the valve assembly 48 is taken as a control element), the control element being shiftable between a first position and a second position relative to the first control port (it is inherently disclosed that the moving core of a valve will move position during control).

Regarding claim 10, Galbraith in view of Taylor discloses all the limitations of claim 9, but fails to explicitly disclose a control element guide having a bore and being disposed in the first housing, the control element being at least partially disposed within the bore of the control element guide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a bore being disposed in the first housing and the control element being at least partially dispose within the bore of the control element guide since what is claimed here is disclosed by a basic setup of a solenoid valve. See the schematic a solenoid valve from M&M internationals (https://www.mmint.co.uk/solenoid-valve-basics-1/). Moving core is taken as a control element, which is partially in the bore.

    PNG
    media_image3.png
    415
    484
    media_image3.png
    Greyscale


Regarding claim 15, Galbraith discloses a portable oxygen concentrator (“oxygen concentrator 43, [0084], Fig. 1) comprising: a compressor (“compressor 2”, [0103], Fig. 18); a waste/feed manifold (“manifold to control gas flow into and out of said removable module”, [0044]), comprising: an inlet port coupled to the compressor (“an optional moisture control unit comprising a getter material for moisture positioned between said compressor and said inlet port of said removable module”, [0043]. Moisture control unit is optional. Hence inlet port can be directly coupled to the compressor); a pair of three-way valves ( “3-way adsorbent bed valves 48”, [0169].See Fig. 1), each three-way valve having a first port (the port of 3-way valve 48 connected to air pathway 54 for fresh air, see Fig. 1 ), a second port (the port of 3-way valve 48 connected to exhaust port 23, see Fig. 1) , and a third port (the port of 3-way valve 48 connected to adsorbent bed 8, see Fig. 1), the first port coupled to the compressor (“compressor 2”, [0103], fresh air is supplied by the compressor. Coupled is interpreted as in fluid communication between two parts here); and an exhaust port (“exhaust port 23”, [0169]), the second port of each of the three-way valves fluidly coupled to the exhaust port (see above description on a second port); a first sieve bed (adsorbent bed 8 on left, Fig. 1) and a second sieve bed (adsorbent bed 8 on right, Fig. 1) , each of the sieve beds coupled to the third port of one of the three-way valves (see above description on a second port), comprising: a body (“housing 1”, [0166], Fig. 1); a first product port (output port from the left adsorbent bed 8, see annotated Fig. 1. The adsorbent bed is the place to produce oxygen-rich air), a second product port (output port from the right adsorbent bed 8, see annotated Fig. 1), an accumulator port (input port for “product tube 22”, [0167], see annotated Fig. 1. “a connection for the oxygen tube which leads to the oxygen reservoir”, [0187].  Product tube 22 is the oxygen tube leading to the oxygen reservoir, which is an accumulator), and an output port (“exhaust port 23”, [0169], see annotated Fig. 1); a flow path fluidly coupling the first product port, the second product port, the accumulator port, and the output port (Compressed fresh air 20 first enters the oxygen concentrator 43 via a 2-way compressor valve 47. Controlled by 3-way adsorbent bed valve 48, air goes through a first connection 50 from the passageway to a cartridge 18. Then the oxygen-rich air leaves the product output port and enters the tube 22 and passes a second connection 51 to an exhaust port 23”, see annotated Fig. 1); (“input port 16”, [0166], see annotated Fig. 1. The air in and out of the left cartridge 18 is controlled by the solenoid valve and through the left input port 16.  Hence, the left input port 16 is taken as a first control port), a second control port (“input port 16”, [0166], see annotated Fig. 1. The air in and out of the right cartridge 18 is controlled by the solenoid valve and through the right input port 16.  Hence, the right input port 16 is taken as a second control port), and a third control port (“oxygen output port 53”, [0167], see annotated Fig. 1. The oxygen-rich air through the oxygen output port 53 is controlled by the solenoid valve located in the connection passageway 51) fluidly coupling the flow path (see above explanation to the flow path);  a first solenoid valve assembly ( “3-way adsorbent bed valves 48”, [0169]; ” a 3-way solenoid valve is mounted in or on the manifold to control the flow into and out of each of the adsorbent beds in the module”, [0187]. The left one is taken as a first solenoid valve assembly, see annotated Fig. 1), a second solenoid valve assembly (The right “3-way adsorbent bed valves 48” is taken as a second solenoid valve assembly, see annotated Fig. 1), and a third solenoid valve assembly (“2-way compressor valve 47”, [0169]; see annotated Fig. 1; “In certain embodiments, solenoids (not shown) actuate the valves and may either be contained within solid body 55 or may be mounted to it, [0173]) ; wherein, the first, second, and third solenoid valve assemblies are secured to the body of the product manifold adjacent the first, second, and third control ports, respectively (“The manifold optionally has a piercing mechanism 15 attached to the solid body at the first connection and an optional piercing mechanism 15 attached to the solid body at the second connection”, [0169]. See annotated Fig. 1), but fails to explicitly disclose that each assembly is secured to the body of the product manifold by a corresponding snap fit connector.
Taylor teaches a similar air processing device. Taylor further teaches each solenoid valve assembly (e.g. “adsorber 21”, [0056], annotated Fig. 2.  Adsorber 21 is in fluid communication with the solenoid valves, which makes it part of solenoid valve assembly) is secured to the body of the product manifold (“body of assembly 20”, [0056], Fig. 2) by a corresponding snap fit connector (“retention mechanism components 203 and 213.”, [0056], Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the snap fit retention mechanism taught by Taylor into the piercing mechanism taught by Galbraith. One motivation for using a snap fit connector is to endure the vibration of device as evidenced by Taylor (“the adsorbers are robustly attached to core platform 20 to withstand the necessary shock, vibration, and impact a portable oxygen concentrator may endure via retention mechanism components 203 and 213”, [0056], Taylor).

Regarding claim 16, Galbraith in view of Taylor discloses on the basis of claim 15 and further discloses each solenoid valve assembly is secured to the body of the product manifold adjacent to a corresponding one of the first, second, or third control ports (“The manifold optionally has a piercing mechanism 15 attached to the solid body at the first connection and an optional piercing mechanism 15 attached to the solid body at the second connection”, [0169]. See annotated Fig. 1 from Galbraith), each solenoid valve assembly is secured by a corresponding snap fit connector (piercing mechanism 15 from Galbraith modified by snap fit retention mechanism from Taylor). 

Regarding claim 20, Galbraith in view of Taylor discloses on the basis of claim 16 and further discloses the snap fit connectors are formed between the solenoid valve assemblies and the body of the product manifold (modified piercing mechanism 15 is formed between the first connection 50 where solenoid valve 48 is located and the feed and plug 4 which is the body of product manifold).

Regarding claim 22, Galbraith discloses a product manifold for use with a portable oxygen concentrator (“portable oxygen concentrator 43”, [0165], Fig. 1), the product manifold comprising: a body (“housing 1”, [0166], Fig. 1); a first product port (output port from the left adsorbent bed 8, see annotated Fig. 1. The adsorbent bed is the place to produce oxygen-rich air), a second product port (output port from the right adsorbent bed 8, see annotated Fig. 1), an accumulator port (input port for “product tube 22”, [0167], see annotated Fig. 1. “a connection for the oxygen tube which leads to the oxygen reservoir”, [0187].  Product tube 22 is the oxygen tube leading to the oxygen reservoir, which is an accumulator), and an output port (“exhaust port 23”, [0169], see annotated Fig. 1); a flow path fluidly coupling the first product port, the second product port, the accumulator port, and the output port (Compressed fresh air 20 first enters the oxygen concentrator 43 via a 2-way compressor valve 47. Controlled by 3-way adsorbent bed valve 48, air goes through a first connection 50 from the passageway to a cartridge 18. Then the oxygen-rich air leaves the product output port and enters the tube 22 and passes a second connection 51 to an exhaust port 23”, see annotated Fig. 1); a control port fluidly coupling the flow path (“input port 16”, [0166], see annotated Fig. 1. The air in and out of the cartridge 18 is controlled by the solenoid valve and through the input port 16.  Hence, the input port 16 is taken as a control port); wherein, the first, second, and third solenoid valve assemblies are secured to the body of the product manifold adjacent the first, second, and third control ports, respectively (“The manifold optionally has a piercing mechanism 15 attached to the solid body at the first connection and an optional piercing mechanism 15 attached to the solid body at the second connection”, [0169]. See annotated Fig. 1), but fails to explicitly disclose that each assembly is secured to the body of the product manifold by a corresponding snap fit connector.
Taylor teaches a similar oxygen concentrator. Taylor further teaches each solenoid valve assembly (e.g. “adsorber 21”, [0056], annotated Fig. 2.  Adsorber 21 is in fluid communication with the solenoid valves, which makes it part of solenoid valve assembly) is secured to the body of the product manifold (“body of assembly 20”, [0056], Fig. 2) by a corresponding snap fit connector (“retention mechanism components 203 and 213.”, [0056], Fig.2), the snap fit connector comprising a first ramp, a second ramp, a first opening, and a second opening, the first opening being adapted to receive the first ramp and the second opening being adapted to receive the second ramp to form the snap fit connector between the solenoid valve assembly and the body of the product manifold (see annotated Fig. 2 from Taylor. Adsorber 21 is taken as a part of the first solenoid valve assembly since it is connected to the first solenoid valve through port 211 (212), 201 (202), and compliant members 9 (10). “retention mechanism components 203 and 213”, [0056], is taken as a snap fit connector. Component 203 is connected to the body of the product manifold assembly 20 as shown in annotated Fig. 2 from Taylor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the snap fit retention mechanism taught by Taylor into the piercing mechanism taught by Galbraith. One motivation for using a snap fit connector is to endure the vibration of device as evidenced by Taylor (“the adsorbers are robustly attached to core platform 20 to withstand the necessary shock, vibration, and impact a portable oxygen concentrator may endure via retention mechanism components 203 and 213”, [0056], Taylor).

Regarding claim 23, Galbraith in view of Taylor discloses on the basis of claim 22 and further discloses the first ramp is disposed on a first side of the control port and the second ramp is disposed on a second side of the control port, the first opening being defined by the solenoid valve assembly and the second opening being defined by the solenoid valve assembly (“retention mechanism components 203 and 213.”, [0056], see annotated Fig.2 from Taylor).

Allowable Subject Matter
Claims 3-7, 11-14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, Galbraith in view of Taylor discloses all the limitations of claim 2, but fails to explicitly disclose the first ramp comprises a T-shaped ramp and the first opening comprises a T-shaped opening, nor this limitation is obvious to any prior art on record.

Regarding claim 4, Galbraith in view of Taylor discloses all the limitations of claim 2, but fails to disclose the first solenoid valve assembly comprises a first solenoid valve and a first bracket, the first bracket comprising the first opening and the second opening, nor this limitation is obvious to any prior art on record.
Claims 5-7 are dependent on claim 4.

Regarding claim 11, Galbraith in view of Taylor discloses all the limitations of claim 10, but fails to disclose the control element guide includes a first portion and a second portion, the first portion disposed adjacent the opening, further comprising a biasing element, the biasing element disposed between the first portion of the control element guide and the body of the product manifold to bias the snap fit connector between the first solenoid valve assembly and the body of the product manifold, nor this limitation is obvious to any prior art on record.
Claims 12-14 are dependent on the claim 11.

Regarding claim 21 Galbraith in view of Taylor discloses all the limitations of claim 15,  but fails to disclose the first solenoid valve assembly comprises a first opening and a second opening and the body of the product manifold comprises a first ramp and a second ramp, the first ramp disposed on a first side of the first control port and the second ramp disposed on a second side of the first control port, the first opening adapted to receive the first ramp and the second opening adapted to receive the second ramp to form the snap fit connector between the first solenoid valve assembly and the product manifold, nor this limitation is obvious to any prior art on record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINHUA ZHAO/Examiner, Art Unit 3785                   

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785